DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims describe an upper threshold limit of 1000 HU, however this is not described in the specification. The specification at paragraph the body tissue from air of the image, however the 1000 HU limit is not described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 15 and 20 (and claims 2-14, 16-19 by dependency) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly clam the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: including what the method of claim 1 does if the area is not a largest connected component of the 2D image slice (emphasis added). The claim does not include the alternate negative case of step (g) (in the case the area is not the largest connected component).
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: including what the method of claim 15 does if the area is not one of two largest connected components of the 2D image slice (emphasis added). The claim does not include the alternate negative case of step (g) (in the case the area is not one of the two largest connected components).
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: including what the method of claim 20 does if the area is not larger than the diameter (emphasis added). The claim does not include the alternate negative case of step (h) (in the case the area is not larger than the diameter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5, 9-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2004/0101183 to Mullick et al. (hereinafter Mullick), and further in view of U.S. Publication NO. 2002/0010551 to Wang et al (hereinafter Wang).
Regarding independent claim 1, Mullick discloses a method of revealing vasculature in a CT study (abstract, “A technique is provided for automatically identifying regions of bone or other structural regions within a reconstructed CT volume data set;” paragraph 0055, “Indeed, in CTA, the vessel 74 and the calcification 76 are presumably among the very structures which a reviewing physician would wish to see;” CTA is read as a CT runoff study) comprising:
(a) receiving a plurality of 2D image slices in a CT study corresponding to an upper leg (Figure 15; you can see the hips, and femur, which are read as the upper leg);
(b) selecting a threshold to label one or more pixels as corresponding with a bone structure in the plurality of 2D image slices using a digital data processing system configured for image processing (paragraph 0061, “Each slice of the image data 90 may be processed to exclude 97 the soft tissue 92 including the skin and fat. This soft tissue removal process may be accomplished by employing a simple image threshold and excluding all voxels with image intensities below this soft tissue threshold. For example, a soft tissue removal threshold value of 176 Hounsfield Units (HU) may be employed in one embodiment to provide significant separation between most bones 72 and contrast-enhanced vessels 74. In other embodiments, other empirically derived thresholds may be employed to provide the desired degree of bone 72 and vessel 74 separation.”);
(c) carrying out a threshold segmentation on a plurality of pixels in the plurality of 2D image slices using the threshold selected in step (b) (paragraph 0061, “In other embodiments, other empirically derived thresholds may be employed to provide the desired degree of bone 72 and vessel 74 separation.”);
(d) selecting a 2D image slice from the plurality of 2D image slices corresponding to the upper leg (Figure 15; you can see the hips, and femur, which are read as the upper leg);
(e) identifying one or more bone structure pixels in the upper leg in the 2D image slice based on the threshold segmentation (Figure 15; paragraph 0076, “resulting in a bone mask 146. The bone mask 146 may then be excluded at step 148 from the image data 90”);
(f) determining an area occupied by the bone structure in the 2D image slice (paragraph 0076, “resulting in a bone mask 146. The bone mask 146 may then be excluded at step 148 from the image data 90”);
(g) if the area is a largest connected component in the 2D image slice then identifying one or more additional bone structure pixels in the area (paragraph 0063, “Each region remaining in the noise-reduced image 102 is then labeled, as indicated at reference numeral 104 in FIG. 6, using a connected component labeling algorithm which provides a unique label to all voxels which form a connected component, i.e., each contiguous region. A labeled image 106 is depicted in FIG. 10. Once labeled, each region is no longer associated with the mixture of image intensities from the original acquired data but is instead associated with a single image intensity within the region. That is, each voxel of a region is assigned an intensity value associated with that region such that the labeled region has a uniform intensity;” paragraph 0070, “statistics which may be indicative of bone include… large regions”):
(h) flood filling with the digital data processing system the one or more bone structure pixels and the one or more additional bone structure pixels to identify the bone structure (paragraph 0065, “To identify the entire bone cross-section and not just the cortical bone, the interior of each region in each slice may be completely filled. The labeled image 106 may therefore undergo a constrained flood-fill, as indicated by reference numeral 110 in FIG. 6, of the region interiors to produce a flood-filled image 112, as depicted in FIG.11. The constrained-fill process 110 assigns the voxels comprising the holes 108 the same label and intensity as the surrounding voxels.”);
(i) extracting the bone structure from the 2D image slice (paragraph 0075, “The bone-labeled regions of the output mask 128 are then selected at step 140 and, in combination with the bone construct assembled previously, are grown at step 142 as a three-dimensional bone structure to encompass probable or suspected bone regions.”); and
(j) removing the bone structure from the 2D image slice in order to reveal vasculature using the digital data processing system configured for image processing (paragraph 0077, “For example, referring now to FIG. 15, a CTA image including bone regions 154 is represented in which it can be seen that the bone regions obstruct the vascular regions to be studied. In FIG. 16, however, the bone regions are excluded by the technique described herein to form a bone-free volume rendering 152 (here shown in only two dimensions)
which allows easy viewing of the desired circulatory regions.”).
Mullick fails to explicitly disclose the method of claim 1, as applied to a CT run off study, however Wang discloses a method of revealing vasculature in a CT study (paragraph 0004, “The present invention generally relates to a system and method for optimization of tomographic angiography utilizing a bolus propagation model, which can be applied to CT angiography that relies on bolus peak prediction, real-time CT observation and adaptive table transport.”) comprising:
(a) receiving a plurality of 2D image slices in a CT study corresponding to an upper leg (paragraph 0098, “representative case is presented in FIG. 5. In this case, a contrast bolus was injected at the middle of the left arm vein (not shown), then the CTA observation from the aortic arch to the runoff into the feet was made.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wang in order to optimize tomographic angiography (paragraph 0004).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Mullick in the combination further discloses where a pixel is not assigned to the bone structure when the pixel is assigned to vasculature (paragraph 0061, “In other embodiments, other empirically derived thresholds may be employed to provide the desired degree of bone 72 and vessel 74 separation;” paragraph 0069, “Upon calculation of the various statistics, a sequential rule-based classifier is applied at step 120 of FIG. 6 to the statistical results for each region to classify each region by structure type, such as vascular and bone regions.”).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Mullick in the combination further discloses where a pixel of the plurality of pixels is not assigned to the bone structure based on an intensity of the pixel below the threshold (paragraph 0061, “Each slice of the image data 90 may be processed to exclude 97 the soft tissue 92 including the skin and fat. This soft tissue removal process may be accomplished by employing a simple image threshold and excluding all voxels with image intensities below this soft tissue thresh old. For example, a soft tissue removal threshold value of 176 Hounsfield Units (HU) may be employed in one embodiment to provide significant separation between most bones 72 and contrast-enhanced vessels 74;” when the pixel value is below the 176 HU units threshold, it is assigned to the soft tissue classification).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Mullick further discloses where a pixel of the plurality of pixels is assigned to the bone structure based on an intensity of the pixel above the threshold (paragraph 0061, “This soft tissue removal process may be accomplished by employing a simple image threshold and excluding all voxels with image intensities below this soft tissue thresh old. For example, a soft tissue removal threshold value of 176 Hounsfield Units (HU) may be employed in one embodiment to provide significant separation between most bones 72 and contrast-enhanced vessels 74;” if the soft tissue values are below the threshold, the bone and vasculature pixels would be above the threshold)
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Mullick in the combination further discloses further comprising labeling as one or more additional bone structure pixels one or more pixels adjacent one or more bone structure pixels (paragraph 0063, “Each region remaining in the noise-reduced image 102 is then labeled, as indicated at reference numeral 104 in FIG. 6, using a connected component labeling algorithm which provides a unique label to all voxels which form a connected component, i.e., each contiguous region. A labeled image 106 is depicted in FIG. 10. Once labeled, each region is no longer associated with the mixture of image intensities from the original acquired data but is instead associated with a single image intensity within the region. That is, each voxel of a region is assigned an intensity value associated with that region such that the labeled region has a uniform intensity;” connected component labeling, involves looking at the pixels around and adjacent to the pixel in question, to label a larger group).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Mullick in the combination further discloses further comprising labeling as one or more additional bone structure pixels based on connectedness of one or more bone structure pixels (paragraph 0063, “Each region remaining in the noise-reduced image 102 is then labeled, as indicated at reference numeral 104 in FIG. 6, using a connected component labeling algorithm which provides a unique label to all voxels which form a connected component, i.e., each contiguous region).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Mullick in the combination further discloses further comprising labeling as one or more additional bone structure pixels one or more pixels based on one or more geometric characteristics selected from the group consisting of shape of the bone structure in the 2D image slice (paragraph 0070, “trabecular texture as determined by various measures of covariance;” trabecular texture appears as spongy bone, which has a different shape than smooth bone) and size of the bone structure in the 2D image slice (paragraph 0070, “large regions with a large standard deviation”).
Regarding dependent claim 14, the rejection of claim 1 is incorporated herein. Additionally, Mullick in the combination further discloses where at least a first pixel of the plurality of pixels with an intensity below the threshold is set to an intensity of 0, where at least a second pixel of the plurality of pixels with an intensity above the threshold is set to an intensity of 255 (paragraph 0076, “resulting in a bone mask 146. The bone mask 146 may then be excluded at step 148 from the image data 90;” setting pixels to 0 and 255, is read as setting pixels to white or black, and further a bone mask is a binary image, in which specific pixels (i.e. bone) are marked in one color, and the rest of the pixels are marked in the other).
Regarding independent claim 15, the references and analysis of claim 1 apply directly. Additionally, Mullick in the combination teaches setting bone mask regions preferably in the pelvic/femur head areas (see figure 15), however nothing in Mullick precludes setting bone mark regions to include other regions such as the lower leg (had that been imaged)
Mullick and Wang in the combination as a whole is silent about (a) receiving a plurality of 2D image slices in a CT runoff study corresponding to a lower leg;
(d) selecting a 2D image slice from the plurality of 2D image slices corresponding to the lower leg;
(e) identifying one or more bone structure pixels in the lower leg in the 2D image slice based on the threshold segmentation.
However, the method of Mullick is directed at identifying regions of bone and other regions within CT data volume sets (abstract, “A technique is provided for automatically identifying regions of bone or other structural regions within a reconstructed CT volume data set. The technique identifies and labels regions within the data set and computes various statistics for the regions.”). However, nothing specifically in Mullick prevents the method from being applied to other areas of the body. Mullick additionally discloses applying this method to a human abdomen (paragraph 0037, figure 15) as a further example of the application. Thus, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the method of Mullick to a different area of the body (and more specifically to the lower leg) if desirable.
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 9 apply directly. 
Regarding dependent claim 17, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 10 apply directly. 
Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 11 apply directly. 

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullick further in view of Wang as applied to claim 1 above, and further in view of U.S. Publication No. 2003/0176780 to Arnold et al. (hereinafter Arnold). 
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Mullick discloses using varying thresholds for segmentation of an image based upon HU values (paragraph 0061, “In other embodiments, other empirically derived thresholds may be employed to provide the desired degree of bone 72 and vessel 74 separation.”). However, Mullick and Wang in the combination as a whole fail to explicitly disclose where the threshold is between:
a lower limit of 130 Hounsfield Units (HU); and
an upper limit of 400 HU.
However, Arnold discloses where the threshold is between:
a lower limit of 130 Hounsfield Units (HU) (paragraph 0077, “the X-ray attenuation value of the Voxel is greater than or equal to approximately 130 HU”); and
an upper limit of 400 HU (paragraph 0077, “greater than … approximately 130 HU”… “Other predetermined threshold values for the X-ray attenuation criterion are compatible with embodiments described herein” ).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to set an upper and lower threshold limit for segmentation of the desired materials. Applicant has not disclosed that setting the limits at 130 HU and 400 HU provides a particular advantage or solves a particular problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the claimed threshold limits or the threshold values of 130 HU or greater as disclosed by Arnold because both thresholds perform the same function of segmenting bony (calcified) structures in order to automatically measure signs of disease in a human subject using x-ray CT. 
Therefore, it would have been obvious to one of ordinary skill in this art to modify Mullick and Wang with the teachings of Arnold to obtain the invention as specified in claim 6. 
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Arnold in the combination further discloses where the threshold is between:
a lower limit of 130 Hounsfield Units (HU) (paragraph 0077, “the X-ray attenuation value of the Voxel is greater than or equal to approximately 130 HU”); and
an upper limit of 1000 HU (paragraph 0077, “greater than … approximately 130 HU”… “Other predetermined threshold values for the X-ray attenuation criterion are compatible with embodiments described herein”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to set an upper and lower threshold limit for segmentation of the desired materials. Applicant has not disclosed that setting the limits at 130 HU and 1000 HU provides a particular advantage or solves a particular problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the claimed threshold limits or the threshold values of 130 HU or greater as disclosed by Arnold because both thresholds perform the same function of segmenting bony (calcified) structures in order to automatically measure signs of disease in a human subject using x-ray CT. 
Therefore, it would have been obvious to one of ordinary skill in this art to modify Mullick and Wang with the teachings of Arnold to obtain the invention as specified in claim 13. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullick further in view of Wang, further in view of Arnold as applied to claim 6 above, and further in view of U.S. Publication No. 2007/0092864 to Reinhardt et al. (hereinafter Reinhardt).
Regarding dependent claim 7, the rejection of claim 6 is incorporated herein. Additionally, Mullick discloses at paragraph 0062 using a small size threshold, “ removing 101 the small islands 100 may be accomplished by employing a size threshold, such as 20 mm2, such that the small regions below the size threshold are eliminated from each slice”  however, Mullick, Wang, and Arnold fail to explicitly disclose where steps (b) through (k) are repeated with an incrementally increased threshold.
However, Reinhardt discloses where steps (b) through (k) are repeated with an incrementally increased threshold (paragraph 0072, “We will use optimal thresholding to select a segmentation threshold to separate the body from the non-body voxel;” paragraph 0073, “The segmentation threshold is selected through an iterative procedure. Let T' be the segmentation threshold at step i. To choose a new segmentation threshold, we apply T' to the image to separate the voxels into body and non-body voxels.”… “This iterative threshold update procedure is repeated until there is no change in the threshold”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Reinhardt in order to develop a system that focuses on new therapy for lung diseases, and further allows for the placement of valves or other objects in order to treat severe lung diseases (paragraph 0009) which is based upon voxel threshold segmentation ranges that are relevant to the area of interest (paragraph 0058).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Mullick, Wang and Reinhardt fail to explicitly disclose where the threshold is increased by 1 HU. However, as noted in claim 7, optimal thresholding is used, in which the segmentation threshold is iteratively updated (paragraph 0058). Though the threshold being increased by just 1 HU isn’t disclosed, it would merely be a change in procedure (as opposed to 
    PNG
    media_image1.png
    29
    149
    media_image1.png
    Greyscale
) with the same goal in that the threshold is eventually remained unchanged (paragraph 0058). Thus, it would have been obvious to one of ordinary skill in the art, when trying to find an optimal threshold, perform an iterative procedure, and further only increment by 1 HU.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim (claim 1) and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of analyzing CT run-off studies, to specifically segment and remove bone presence from the image, by classifying on a pixel level, which pixels represent bone within the image. However, none of them alone or in any combination teaches not assigning the pixel label of ‘bone’ when the pixel would generate a stair-step effect.
Claims 12 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim (claim 1 and claim 15) and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of analyzing CT run-off studies, to specifically segment and remove bone presence from the image, allowing for users to see the vasculature more clearly. However, none of them alone or in any combination teaches finding a diameter of the bone present in the image, and then using this diameter to ensure those pixels within the diameter range are bound to the label of ‘bone.’
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of analyzing medical images to segment and separate the bone and the vasculature within a CT runoff image using thresholding. However, none of them alone or in any combination teaches performing a comparison between a bone area and a vessel diameter, in which if the area is larger than the diameter, further steps are applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2005/0228272 to Yu dislcoses system and method for automatically segmenting bone regions from Computed Tomography Angiography (CTA) volume data 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/SAMAH A BEG/Primary Examiner, Art Unit 2668